Appeal by the defendant from a judgment of the County Court of Albany County, entered upon a jury verdict in favor of the plaintiff in an action for personal injuries. The plaintiff was a tenant of an apartment in an apartment house owned by the defendant. The common stairway was eoneededly in a dangerous condition; the linoleum covering of the stairway was loose and the handrail was wobbly. As the plaintiff was ascending the stairway carrying his one-year-old baby, he tripped over a raised piece of linoleum and, when he seized the handrail, it gave way, causing him to fall forward and to sustain the injuries for which the action was brought. The defendant-appellant argues that the plaintiff-respondent had failed to prove his freedom from contributory negligence but this obviously presented a question of fact and we see no reason to disturb the jury’s verdict. Judgment unanimously affirmed, with costs. Present — Bergan, J. P., Coon, Halpern, Zeller and Gibson, JJ.